Conviction is supposed to be for an aggravated assault, with punishment by fine of $25.00.
The state's attorney calls to our attention the fact that no notice of appeal is shown by the record. This is absolutely essential. Art. 827, C. C. P.; Palmer v. State, 141 S.W. 109; Gentry v. State, 10 S.W.2d 732; See Notes under Art. 827, Vol. 3, Vernon's Tex. C. C. P.
A hasty examination of the record further reveals that it shows no judgment of conviction. It does show the verdict of the jury, but if judgment was entered thereon the record fails to bring it forward. Donegan v. State, 89 Tex.Crim. R.;230 S.W. 166; Cane v. State, 91 Tex.Crim. R., 239 S.W. 948; Kolos v. State, 90 Tex.Crim. R., 236 S.W. 473. For other authorities see Note 4, Sec. 123, Vol. 4, Texas Jurisprudence.
The transcript shows an "information," but no "complaint" is found furnishing a basis for the information.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.